Citation Nr: 0213352	
Decision Date: 10/01/02    Archive Date: 10/10/02	

DOCKET NO.  94-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for loss of lateral 
vision, as secondary to service-connected tuberculosis 
meningitis.

2.  Entitlement to service connection for hearing loss, as 
secondary to service-connected tuberculosis meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the appeal in April 
1998. 


FINDINGS OF FACT

1.  The veteran's loss of lateral vision is not etiologically 
related to his service-connected tuberculosis meningitis.  

2.  The veteran's hearing loss is not etiologically related 
to his service-connected tuberculosis meningitis. 


CONCLUSIONS OF LAW

1.  Loss of lateral vision is not proximately due to or the 
result of, or been chronically worsened by, service-connected 
tuberculosis meningitis.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 (2001); 
Allen v. Brown, 7 Vet. App 439 (1995) (en banc).  

2. Hearing loss is not proximately due to or the result of, 
or been chronically worsened by, service-connected 
tuberculosis meningitis.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.310; Allen.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
Board observes that the veteran has been afforded multiple VA 
examinations and a personal hearing.  VA treatment records 
and statements from a private health care provider have been 
associated with the record on appeal.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case, as well as 
letters of notification (see letters dated in April 1998 and 
April 2001), advising them of the evidence considered, 
governing legal authority, the evidence necessary to 
establish entitlement to the benefits sought on appeal, 
including who is responsible for providing the evidence, as 
well as the reasons for the denials. They have also been 
provided with information concerning the VCAA.  In essence, 
the matter of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, the VA has complied with 
the VCAA and the Board concludes that it may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.

The veteran's assertion is that he experienced a stroke as a 
result of his service-connected tuberculosis meningitis and 
the residuals of the stroke include loss of lateral vision 
and hearing loss.  The Board has reviewed the entire record 
on appeal and will focus on the evidence that addresses the 
etiology of the veteran's currently manifested loss of 
lateral vision and hearing loss.  

Service connection has been established for tuberculosis 
meningitis, chronic brain syndrome associated with 
intracranial infection, and impairment of the left upper and 
lower extremities.  

The report of a November 1989 VA general medical examination 
does not indicate that the veteran's records were available 
for review.  The impression includes hearing impairment 
secondary to noise trauma.  This examination report will be 
accorded small probative weight because the examiner did not 
have access to the veteran's medical records and no 
explanation is provided for the conclusion as to the etiology 
of the veteran's hearing impairment.

The report of a September 1995 VA examination does not 
indicate that the examiner had access to the veteran's 
medical records.  It reflects an impression that includes 
left homonymous hemianopia with left relative afferent 
pupillary defect probably secondary to a right-sided stroke 
suffered during hospitalization for tuberculosis meningitis 
and limited upglaze of unclear etiology but possibly 
secondary to the stroke mentioned above.  This evidence will 
be accorded small probative weight because the examiner did 
not have access to the veteran's medical records and did not 
provide any explanation for the conclusions reached in the 
impression. 

July 1998 private treatment records and a letter from a 
private physician indicate the physician's belief that the 
veteran's fixed neurological deficits were related to his 
meningitis and associated stroke.  These records do not 
indicate that the private physician had access to the 
veteran's medical records.  This opinion will be given small 
probative weight because the private physician did not have 
access to the veteran's medical records and because no 
reasoning or analysis is provided for the conclusion reached 
regarding the etiology of hearing loss and visual impairment.  

The report of a June 1999 VA neurology examination reflects 
that the examiner had none of the veteran's medical records 
available.  The report reflects an impression of right ear 
hearing loss secondary to exudate compression over the right 
auditory nerve by tuberculosis meningitis in 1968 and 
possible vesiculitis causing right occipital as well as 
possible right parietal occipital infarct secondary to 
tuberculosis meningitis in 1968 because the veteran indicated 
that his complaint of left visual loss started in 1968.  This 
evidence will be accorded small probative weight because the 
examiner did not have access to the veteran's medical records 
and because the explanation for the conclusion that visual 
loss is related to tuberculosis meningitis is based upon the 
veteran's personal statements rather than upon the medical 
evidence of record and no explanation is offered for the 
conclusion that right ear hearing loss is secondary to 
exudate compression over the right auditory nerve by 
tuberculosis meningitis.  

The report of a September 2000 VA eye examination reflects 
that the veteran's claims file was reviewed.  It indicates 
that the veteran's claims file lacks any documentation of the 
existence of a left hemianopsia until approximately 12 years 
following his illness in 1968, although it is possible for 
the tuberculosis meningitis to cause visual field defects it 
is unlikely that such a defect would have gone 12 years 
without notice or documentation.  Therefore, although the 
veteran experienced tuberculosis meningitis that could have 
caused a left homonymous hemianopsia, there is no 
documentation to that effect and no substantiating 
information that establishes a connection.  This evidence 
will be accorded large probative weight because the examiner 
had access to the veteran's claims file and provided analysis 
regarding the conclusions reached.  

The report of a September 2000 VA neurology examination 
reflects that while the examiner did not initially have 
access to the veteran's claims file, such access was 
subsequently obtained and the examiner reviewed the claims 
file in great detail.  After providing an extremely detailed 
and reasoned analysis the examiner concluded that it was his 
opinion that the veteran did not have any central nervous 
system residual of tuberculous meningitis at that time.  
Therefore, the veteran's hearing deficit and visual deficit 
were local since the veteran does not have any central 
nervous system explanation for his hearing loss or trouble 
with his vision.  This evidence will be accorded very large 
probative weight because of the examiner's access and 
detailed reviewed of the veteran's claims file, extensively 
reasoned bases for his opinion, and the unequivocal nature of 
his opinion.

The report of an October 2000 VA audiology examination 
reflects that the veteran's claims folder was reviewed.  The 
diagnoses included that the veteran's hearing tests at that 
time were unreliable and any diagnostic attribution of 
hearing loss to the veteran's episode of tuberculosis 
meningitis in 1968 is considered purely speculative from an 
audiological point of view.  This evidence will be accorded 
large probative weight because it is based upon the 
examiner's review of the claims file and the examiner 
provides some reasoning and analysis for the conclusion 
reached.  

On the basis of the above analysis there is evidence of small 
probative weight associating the veteran's hearing loss and 
visual disabilities with his tuberculosis meningitis and 
evidence of small probative weight dissociating his hearing 
impairment with tuberculosis meningitis.  There is also 
evidence of large probative weight dissociating the veteran's 
visual impairment with tuberculosis meningitis and indicating 
that associating his hearing impairment with tuberculosis 
meningitis is purely speculative.  There is evidence of very 
large probative weight unequivocally dissociating the 
veteran's visual loss and hearing loss from his tuberculosis 
meningitis and any resulting stroke therefrom.  In weighing 
the evidence both for and against the veteran's claim there 
is clearly a greater weight of the evidence that is against a 
finding that the veteran has loss of lateral vision and 
hearing loss are secondary to his service-connected 
tuberculosis meningitis.  Therefore, a preponderance of the 
evidence is against the veteran's claims.  



ORDER

Service connection for loss of lateral vision, as secondary 
to service-connected tuberculosis meningitis, is denied.

Service connection for hearing loss, as secondary to service-
connected tuberculosis meningitis, is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

